Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 11-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMatteo et al. (US 6,051,010).
Regarding claims 11 and 18, DiMatteo et al. disclose a surgical instrument (Figures 2 and 6) comprising: an ultrasonic blade (274/88) comprising an articulating portion (any portion proximal to 88b) and a cutting portion (88b - col. 9, line 33), together forming a distal portion, wherein the articulating portion comprises a first traverse area, and wherein the cutting portion comprises a second transverse area (col. 9, lines 33-34), and wherein the articulating portion comprises a longitudinal vibration node (col. 9, lines 17-19); and a sheath (276) configured about at least a portion of the ultrasonic blade, wherein the sheath is configured for user-actuated articulation (col. 11, lines 50-63).
DiMatteo et al. disclose another embodiment of a sheath (Figure 4) comprising a plurality of support members (208 and 241), wherein each support member of the plurality of support members extends inwardly from the user-actuated sheath (202/222) which indirectly contacts (via 206 and 228 - indirect contacting can be considered as “contacts” in view of ¶[0028] of Applicant’s Specification) an articulating portion of a blade in order to isolate blade vibration from the sheath and minimize energy loss (col. 10, lines 60-65).
DiMatteo et al. fail to explicitly state that the Figure 6 embodiment of the sheath has the support members of Figure 4.  However, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the sheath and blade embodiment of Figure 6 with the support members of Figure 4 in order to isolate blade vibration from the sheath and minimize energy loss (col. 10, lines 60-65).
DiMatteo et al. fail to explicitly state that the support members of Figure 4 contact the blade at a longitudinal vibration node.
However, DiMatteo et al. disclose another embodiment of a support member (116) which further isolates vibration of a blade from a sheath by contacting the blade at a vibration node (col. 9, lines 16-22).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the support members of Figure 4 so that they contact the blade of Figure 6 at a vibration node in order to further isolate vibration of the blade from the sheath.
With the above modifications to the blade and sheath of Figure 6, user-actuated articulation of the sheath (via 275) would causes at least a portion of the ultrasonic blade to articulate about the longitudinal vibration node via contact with the support members.
Regarding claims 12, 19, 25 and 26, in addition to the limitations already addressed above, as claimed, a line can be drawn at any point along the length of 88b to divide the articulation portion from the blade portion; including points where the diameter does not change - as evident from Figure 2 (noting that 88b is clearly mislabeled as “88a”). 
Regarding claims 13, 14, 20, 21 and 27, as claimed, a line can be drawn at any point along the length of any member 272 to divide the distal portion from a proximal portion where the proximal portion would have a third or proximal transverse area.  Furthermore, the distal most member 272 can be regarded as part of the distal portion and the joint (278a/278b) can be regarded as the intermediate portion.
Regarding claims 15, 22 and 28, the intermediary portion comprises a ball and socket joint configured to couple the proximal portion to the distal portion (evident from Figure 6).  
Regarding claims 16, 23 and 29, the intermediary portion comprises a dowel press fit configured to couple the proximal portion to the distal portion (a connection comprising a protrusion from one member 272 which is press-fit into another member 272 can be regarded as a “dowel press fit” connection - col. 11, lines 4-7 and col 11, lines 43-47).  
Regarding claims 17, 24 and 30, the intermediary portion comprises a planar interface (93; Figure 3), wherein the planar interface comprises a surface that is oriented at a non- parallel angle relative to a centerline of the interface (Figure 3; col. 11, lines 43-47).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771